 

Exhibit 10.2

 

 EXECUTIVE EMPLOYMENT AGREEMENT

 

(this “Agreement”)

B E T W E E N:

TearLab Corporation, a corporation incorporated under the laws of the State of
Delaware

 

(the “Corporation”)

 

- and -

 

Elias Vamvakas, an individual residing in the City/Town of Toronto, in the
Province of Ontario

 

(the “Executive”)

 




WHEREAS the Executive is currently employed with the Corporation in an executive
capacity and has extensive access to the customers, suppliers, distribution
processes and other unique and valuable confidential information and trade
secrets of the Corporation;




AND WHEREAS the Corporation and the Executive desire to enter into a written
employment agreement to confirm in writing the rights and obligations of each of
them in respect of the Executive’s employment with the Corporation;




NOW THEREFORE in consideration of the above, the mutual covenants and agreements
contained in this Agreement, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the Corporation and the Executive
agree as follows.

 

1.

Interpretation




1.1

Headings, Sections and Plural. The inclusion of headings in this Agreement is
for convenience of reference only and shall not affect its construction or
interpretation. In this Agreement, references to a “Section” or to “Sections”
are references to a section or sections in this Agreement, unless expressly
stated otherwise. Throughout this Agreement, whenever required by context, words
importing the singular include the plural and vice versa.




1.2

Recitals. The recitals set out above are true and correct and form part of this
Agreement.




1.3

Deductions, Withholdings and Taxes. The payments to the Executive set out in
this Agreement are subject to applicable deductions, withholdings and taxes.




1.4

Benefit Contributions and Participation. The Corporation’s contributions to, the
Executive’s participation in, and any conversion of, the group benefit plans as
set out in this Agreement are subject to the terms and conditions of the benefit
plans, and changes to or cancellations of such plans over time, as may be made
with such notice to the Executive as is practical in the circumstances, and in
the sole discretion of the Corporation.




2.

Term and Duties




2.1

Effective Date. The Corporation agrees to continue the employment of the
Executive on the terms and conditions set out in this Agreement effective
[insert date], 2013.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 2 of 11

 

2.2

Position. The Executive will serve in an executive capacity as the Chief
Executive Officer. To the extent that the Executive serves as the Chairman of
the board of directors of the Corporation (the “Board”), he will serve in good
faith and without compensation other than as set out in Section .




2.3

Duties. The Executive will perform the duties customarily performed in his
position, including regularly reporting to the Board.




2.4

Good Faith. The Executive shall devote eighty percent (80%) of his full time and
attention to the affairs of the Corporation and will use his best efforts,
skills and abilities to honestly, faithfully, diligently and in good faith
promote the Corporation's best interests, and he shall not have any interests
that conflict with those of the Corporation. The Executive shall observe and
abide by the policies of the Corporation.

3. Compensation

 

3.1

Base Salary. The Corporation agrees to pay the Executive an annual base salary
of $380,000, payable in accordance with the Corporation’s payroll practices;
increased by the Board from time to time as it feels appropriate.




3.2

Discretionary Bonus. The Executive will be eligible for an annual discretionary
bonus of fifty percent (50%) of the annual base salary (i.e. up to $190,000 for
fiscal year 2013), subject to his achievement of performance targets established
by the Board prior to the commencement of each fiscal year. Any annual bonus
will be paid as soon as administratively practicable after it is earned by the
Executive, but in no event will any such bonus be paid after the later of: (i)
the fifteenth (15th) day of the third (3rd) month after the end of the
Corporation’s fiscal year in which such bonus is earned, or (ii) March 15
following the calendar year in which such bonus is earned.




4.

Expenses, Benefits and Vacation




4.1

Expenses. The Executive will be reimbursed for his reasonable and approved
business expenses, including travel expenses and World Presidents’ Organization
annual dues and annual forum expenses, incurred by him in connection with the
performance of his duties under this Agreement, upon providing appropriate
receipts satisfactory to the Corporation and in accordance with the
Corporation’s policies.




4.2

Entertainment. The Corporation will provide the Executive with an annual
discretionary account of $20,000 to be used for the purposes of club membership
fees, client development and entertainment. Such amounts shall not accrue or
otherwise be carried over from year to year and, therefore, if any such amount
is not utilized by the Executive in a calendar year, such amount shall be
forfeit.




4.3

Benefit Plans. The Executive will be eligible to participate in the group
benefit plans providing for medical, short-term disability and long-term
disability benefits, and such other benefits as may be made available to the
Executive from time to time in accordance with the terms and conditions of such
plans and subject to amendments to such plans as may be made in the sole
discretion of the Corporation. The Executive will also be entitled to separate
coverage for critical illness insurance.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 3 of 11

 

4.4

Disability Coverage. The Executive will be reimbursed for his reasonable an
approved expenses incurred by him in connection with his participation in
private disability insurance coverage, upon providing appropriate receipts
satisfactory to the Corporation. Any disability insurance reimbursement will be
paid as soon as administratively practicable after substantiated receipts are
received by the Corporation from the Executive, but in no event will any such
reimbursement be made after the later of: (i) the fifteenth (15th) day of the
third (3rd) month after the end of the Corporation’s fiscal year in which such
insurance costs are incurred by the Executive, or (ii) March 15 following the
calendar year in which such insurance costs are incurred by the Executive.




4.5

Vacation. The Executive will be entitled to six (6) weeks of vacation time per
year to be taken at times that are mutually agreeable to the Corporation and the
Executive, and in accordance with the Corporation’s vacation policies. Vacation
time must be taken in the year in respect of which it is earned and it cannot be
carried forward beyond thirty (30) days into any subsequent year, unless the
Executive obtains the prior approval of the Board.




5.

Termination




5.1

Termination by Executive. The Executive may terminate his employment with the
Corporation at any time by providing the Corporation with at least three (3)
months of notice in writing. During the resignation notice period, Executive
will be required to perform the duties set forth in Section 2 hereof.
Notwithstanding, upon receipt of the Executive’s resignation (other than with
respect to a resignation within twelve (12) months of the occurrence of a Change
in Control as defined in Section 5.4), the Corporation may, in its sole and
absolute discretion, terminate the Executive’s employment before the date the
resignation was to be effective, and the Corporation will, in full satisfaction
of its obligations to the Executive: (a) continue to pay the Executive’s base
salary in accordance with the Corporation’s payroll practices until the date the
resignation was to be effective up to a maximum of three (3) months, subject to
the terms and conditions of Exhibit A hereof; (b) reimburse the outstanding
expenses properly incurred by the Executive until the date his employment
ceases; and (c) pay the Executive a pro-rated bonus in a lump sum calculated as
at the date his employment ceases as soon as administratively practicable after
the termination by the Corporation, but in no event will any such pro-rated
bonus be paid after the later of: (i) the fifteenth (15th) day of the third
(3rd) month after the end of the Corporation’s fiscal year in which such bonus
is earned, or (ii) March 15 following the calendar year in which such bonus is
earned.

5.2

Termination by Corporation for Cause, Death or Disability. The Corporation may
terminate the Executive’s employment at any time with cause and without prior
notice or any further obligations by the Corporation. On the termination of the
Executive’s employment for cause or on the death or disability of the Executive,
the Corporation will, in full satisfaction of its obligations to the Executive:
(a) pay the Executive’s base salary and vacation pay accrued until the date his
employment ceases; and (b) reimburse the outstanding expenses properly incurred
by the Executive until the date his employment ceases. If the Executive’s
termination occurs due to his death or disability, the Executive will be
entitled to a pro-rated bonus calculated as at the date his employment ceases,
which shall be paid in a lump sum as soon as administratively practicable after
termination by the Executive, but in no event will any such pro-rated bonus be
paid after the later of: (i) the fifteenth (15th) day of the third (3rd) month
after the end of the Corporation’s fiscal year in which such bonus is earned, or
(ii) March 15 following the calendar year in which such bonus is earned.

 

5.3

Termination by Corporation without Cause or Resignation on Change of Control.
The Corporation may terminate the Executive’s employment at any time without
cause (other than for death or disability), on providing written notice. The
Executive may resign due to a material adverse change in his terms and
conditions of employment within six (6) months of the occurrence of a Change in
Control as defined in Section , on providing written notice. If the Corporation
terminates the Executive’s employment without cause (other than for death or
disability) or if the executive resigns, in each case, in accordance with this
Section , then subject to the terms and conditions of Exhibit A hereof, the
Corporation will, in full satisfaction of its obligations to the Executive:

 

 
 

--------------------------------------------------------------------------------

 

 

Page 4 of 11

 

 

(a)

Pay a lump sum amount equal to: (i) two (2) times the Executive’s annual base
salary in effect at the time of the termination; plus (ii) two (2) times the
average of the bonus paid to the Executive in the two (2) years preceding the
year of termination;




 

(b)

Reimburse the Executive for the cost of group health benefit plan premiums for
up to eighteen (18) months from the date the Executive’s employment ceases. Such
reimbursements shall be made concurrent with any obligation owed to Executive by
the Corporation under the U.S. federal COBRA law to the extent applicable.




5.4

Change of Control. In this Agreement, “Change of Control” means:




 

(a)

any transaction or series of transactions, whether by way of consolidation,
amalgamation or merger of the Corporation, with or into any other person, other
than an affiliate of the Corporation as defined in the Ontario Business
Corporations Act as amended (an “Affiliate”);




 

(b)

any transfer, conveyance, sale, lease, exchange or otherwise of all or
substantially all of the assets of the Corporation, to any other person, other
than an Affiliate;




 

(c)

more than fifty percent (50%) of the directors of the Corporation in office (i)
were not directors of the Corporation on the same day in the immediately
preceding calendar year and (ii) were not proposed by the directors of the
Corporation existing prior to their appointment or election;




 

(d)

the lawful acquisition, directly or indirectly and by any means whatsoever, by
any person, or by a group of persons acting jointly or in concert, of that
number of voting shares of the Corporation, which is forty percent (40%) or more
of the total voting shares issued and outstanding immediately after such
acquisition, unless another person or group of persons has previously lawfully
acquired and continues to hold a number of voting units which represents a
greater percentage than the first-mentioned person or group of persons; or




 

(e)

the directors of the Corporation by resolution deem that a Change in Control has
occurred or is about to occur.




5.5

Consequences of Termination. Upon termination of the Executive’s employment for
any reason, the Corporation will pay the Executive’s base salary and vacation
pay accrued until the date his employment ceases and reimburse the Executive’s
expenses properly incurred until the date his employment ceases. The termination
of the Executive’s employment terminates any director or officer positions the
Executive may hold pursuant to Section , and the Executive agrees to sign any
documentation necessary to give effect to this Section , or to give effect to
any pro forma resolutions of the Corporation in respect of the period prior to
termination of his employment.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 5 of 11

 

5.6

Conversion of Benefits on Termination. On the earlier of the termination of
Executive’s participation in the group benefit plans or the cessation of his
employment for any reason, the Executive may be eligible under applicable law to
convert the group insured benefits to private coverage within thirty (30) days,
without evidence of insurability. The Executive is responsible for promptly
arranging for any conversion options he may have or obtaining alternate benefits
if he chooses to do so.




5.7

Compliance with Laws. The Executive’s entitlements under this Section are
provided in full satisfaction of the Executive’s entitlements to notice of
termination, pay in lieu of notice, and severance pay, if any, under the
applicable employment standards laws, under this Agreement, under civil law, at
common law or otherwise.




6.

Confidential Information and Return of Property




6.1

Confidentiality Obligation. The Executive covenants and agrees that he shall
not, at any time during his employment with the Corporation or any time
thereafter, without the prior written consent of the Corporation, directly or
indirectly, communicate, reveal or disclose, in any manner, to anyone, or use
for any purpose other than in carrying out his duties under this Agreement in
furtherance of the Corporation’s business interests, any confidential or
proprietary information concerning, or learned as a result of his employment
with, the Corporation or its predecessors, successors, affiliates or related
companies including, without limitation, information concerning their assets,
businesses, affairs, pricing, costs, technical information, financial
information, plans or opportunities, manufacturing, processes, sales and
distribution, marketing, research and development, customers, suppliers or
employees.




6.2

Return of Property. Upon ceasing to be employed by the Corporation or upon
request of the Corporation at any time, the Executive shall return to the
Corporation all property belonging to the Corporation or its predecessors,
successors, affiliates or related companies including, without limitation, all
documents in any format whatsoever including electronic format, that is in his
possession or control, and the Executive agrees not to retain any copies of such
property in any format whatsoever including electronic format.




7.

Non-Competition and Non-Solicitation Obligations




7.1

Non-Competition. Subject to Section 7.2, the Executive covenants and agrees
that, while employed with the Corporation and for a period of twenty-four (24)
months thereafter, the Executive shall not, anywhere in North America, directly
or indirectly, in any manner whatsoever, including either individually, or in
partnership, jointly or in conjunction with any other person, or as employee,
principal, agent, trustee, consultant, contractor, director, officer,
shareholder, investor, lender or otherwise:




 

(a)

carry on or be engaged in an undertaking that competes with the diagnostic
testing of tears;




 

(b)

have any financial or other interest, including an interest by way of royalty or
other compensation arrangements, in or in respect of an undertaking that
competes with the diagnostic testing of tears; or




 

(c)

advise, manage, lend money to, or guarantee the debts or obligations of, or
permit his name to be used by, an undertaking that competes with the diagnostic
testing of tears.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 6 of 11

 

7.2

Public Companies. Notwithstanding Section 7.1, nothing in this Agreement
prevents the Executive from owning the issued shares of a corporation or the
units of any publicly traded entity, the shares or units of which are listed on
a recognized stock exchange or traded in the over-the-counter market.




7.3

Non-Solicitation of Employees. The Executive covenants and agrees that, while
employed with the Corporation and for a period of twenty-four (24) months
thereafter, the Executive shall not induce or solicit, or attempt to induce or
solicit, or assist any person to induce or solicit, any employee, contractor or
advisor of the Corporation, or assist or encourage any employee, contractor or
advisor of the Corporation, to accept employment or engagement elsewhere that
competes with the business of the Corporation (or any material part thereof) as
conducted at the time of the cessation of the Executive’s employment or any
other business conducted by the Corporation during the six (6) month period
prior to such date or contemplated to be carried on in its most recent annual
business plan.




8.

Proprietary and Moral Rights




8.1

Proprietary Rights. The Executive recognizes the Corporation’s proprietary
rights in the tangible and intangible property of the Corporation and
acknowledges that Executive has not obtained or acquired and shall not obtain or
acquire any rights, title or interest, in any of the property of the Corporation
or its predecessors, successors, affiliates or related companies including,
without limitation, any writing, communications, manuals, documents,
instruments, contracts, agreements, files, literature, data, technical
information, know-how, secrets, formulas, products, methods, procedures,
processes, devices, apparatuses, trademarks, trade names, trade styles, service
marks, logos, copyrights, patents, inventions, discoveries, whether or not
protected by patent or copyright, which the Executive may have conceived or
made, or may conceive or make, either alone or in conjunction with others, and
related to the business of the Corporation or its predecessors, successors,
affiliates or related companies (collectively, the “Materials”). The Executive
agrees that during his employment with the Corporation and any time afterwards
all Materials shall be the sole and exclusive property of the Corporation.




8.2

Waiver of Moral Rights. The Executive irrevocably waives to the greatest extent
permitted by law, for the benefit of and in favour of the Corporation, all the
Executive's moral rights whatsoever in the Materials including, without
limitation, any right to the integrity of any Materials, any right to be
associated with any Materials and any right to restrict or prevent the
modification or use of any Materials in any way whatsoever. The Executive
irrevocably transfers to the Corporation all rights to restrict any violations
of moral rights in any of the Materials including, without limitation, any
distortion, mutilation or other modification.




8.3

Assignment of Rights. If the Executive has acquired or does acquire, however,
any right, title or interest in any of the Materials or in any intellectual
property rights relating to the Materials, the Executive irrevocably assigns all
such right, title and interest throughout the world exclusively to the
Corporation including, without limitation, any renewals, extensions or
reversions relating thereto and any right to bring an action or to collect
compensation for past infringements.




8.4

Registrations. The Corporation will have the exclusive right to obtain copyright
registrations, letters patent, industrial design registrations, trade-mark
registrations or any other protection in respect of the Materials and the
intellectual property rights relating to the Materials anywhere in the world. At
the expense and request of the Corporation, the Executive shall, both during and
after the Executive's employment with the Corporation, execute all documents and
do all other acts necessary in order to enable the Corporation to protect its
rights in any of the Materials and the intellectual property rights relating to
the Materials.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 7 of 11

 

9.

Consideration and Remedies




9.1

Consideration. The Executive acknowledges that he has and will receive good and
valuable consideration including, without limitation, the consideration set out
in this Agreement in exchange for his compliance with his obligations in
Sections , and , and that the Corporation would not have provided the Executive
such consideration without the Executive’s commitment to such obligations.




9.2

Defences. The Executive agrees that all restrictions in Sections , and are
necessary and fundamental to the protection of the business carried on by the
Corporation and that all such restrictions are reasonable and valid, and the
Executive waives all defences of the Executive to the strict enforcement thereof
by the Corporation.




9.3

Injunctive Relief. The Executive acknowledges that a breach by the Executive of
any of his obligations in Sections , and will result in the Corporation
suffering irreparable harm, which cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, the Executive agrees that
the Corporation shall be entitled to interim and permanent injunctive relief
without proof of actual damages, specific performance and other equitable
remedies, in addition to any other relief to which the Corporation may become
entitled.




10.

Obligations Not Exhaustive




10.1

Fiduciary. The Executive acknowledges that the obligations contained in
Sections , and are in addition to any obligations that the Executive may now or
hereafter owe to the Corporation, at law, in equity or otherwise. Nothing
contained in this Agreement is a waiver, release or reduction of any fiduciary
obligations that the Executive owes to the Corporation.




11.

General




11.1

Survival. Sections , , and and this Section survive the termination of this
Agreement and the Executive's employment for any reason whatsoever.




11.2

Severability. If any provision of this Agreement is declared void or
unenforceable, such provision shall be deemed severed from this Agreement to the
extent of the particular circumstances giving rise to such declaration, and such
provision as it applies to other persons and circumstances and the remaining
terms and conditions of this Agreement shall remain in full force and effect.




11.3

Entire Agreement. This Agreement constitutes the entire agreement between the
Corporation and the Executive on the subject-matter herein and it supersedes all
prior agreements and understandings, whether written or oral. There are no
representations, warranties or collateral agreements on the subject-matter
herein that exist outside of this Agreement.




11.4

Amendments. This Agreement may only be amended by written agreement executed by
the Corporation and the Executive. However, changes to the Executive's position,
duties, vacation, benefits and compensation, over the course of time, do not
affect the validity or enforceability of Sections , , and .

 

 
 

--------------------------------------------------------------------------------

 

 

Page 8 of 11

 

11.5

Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with the laws of the Province of Ontario and the laws
of Canada applicable therein. The Corporation and the Executive each irrevocably
attorns to the exclusive jurisdiction of the courts of Ontario and the courts of
Ontario shall have the sole and exclusive jurisdiction to entertain any action
arising under this Agreement.




11.6

Assignment. The Corporation may assign this Agreement, and it enures to the
benefit of the Corporation, its successors or assigns.




11.7

Independent Legal Advice. The Executive acknowledges that he has been encouraged
to obtain independent legal regarding the execution of this Agreement, and that
he has either obtained such advice or voluntarily chosen not to do so, and
hereby waives any objections or claims he may make resulting from any failure on
his part to obtain such advice.




11.8

Currency. All dollar amounts referred to in this Agreement are in lawful money
of Canada, unless expressly stated otherwise.




11.9

Waiver. No waiver of any of the provisions of this Agreement shall be effective
or binding, unless made in writing and signed by the party purporting to give
the same. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions, whether or not similar,
nor shall such waiver constitute a continuing waiver, unless expressly stated
otherwise.







[The remainder of this page is intentionally left blank.]

 

* * * * *

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

Page 9 of 11

 

IN WITNESS WHEREOF this executive employment agreement has been executed by the
Corporation and the Executive on the dates below.

 

 

 

TEARLAB CORPORATION

                By:     Title:     Date:  

 

  

SIGNED, SEALED AND DELIVERED in the presence of:

) ) ) )

Witness Signature

)

Elias Vamvakas

) )

Witness Print Name

)

Date

 

 
 

--------------------------------------------------------------------------------

 

 

Page 10 of 11

 

EXHIBIT A

 

To the extent any severance benefits will be made under the Agreement, they will
be delayed as necessary pursuant to (A) the Release requirement described below
and (B) the provisions of Section 409A of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), and the final regulations and any guidance
promulgated thereunder and any applicable state law equivalents (“Section
409A”), each as outlined below.

 

Release Requirement

The receipt of any severance pay and benefits under the Agreement is subject to
the Executive signing and not revoking a standard release of claims with the
Corporation (the “Release”) and provided that the Release becomes effective and
irrevocable within sixty (60) days following the Executive’s termination of
employment (such deadline, the “Release Deadline”). If the Release does not
become effective and irrevocable by the Release Deadline, Executive will forfeit
any rights to severance benefits under this Agreement.

 

Severance pay and benefits under the Agreement will commence or be paid, as
applicable, on the sixtieth (60th) day following the date of the Executive’s
termination of employment, or, if later, such time as required by the paragraphs
below. Except as required by the paragraphs below, any lump sum or installment
payments that would have been made to the Executive during the sixty (60) day
period immediately following the Executive’s termination of employment but for
the preceding sentence will be paid on the first payroll period following the
sixtieth (60th) day following the Executive’s termination of employment and the
remaining payments will be made as provided in this Agreement.

 

Section 409A

Notwithstanding anything to the contrary in this Agreement, no severance
benefits to be paid or provided to the Executive, if any, pursuant to this
Agreement or otherwise that, when considered together with any other severance
payments or separation benefits, are considered deferred compensation under
Section 409A (together, the “Deferred Payments”) will be paid or otherwise
provided until the Executive has a “separation from service” within the meaning
of Section 409A. Similarly, no severance payable to the Executive, if any,
pursuant to this Agreement that otherwise would be exempt from Section 409A
pursuant to U.S. Treasury Regulation Section 1.409A-1(b)(9) will be payable
until the Executive has a “separation from service” within the meaning of
Section 409A.

 

Notwithstanding anything to the contrary in this Agreement or otherwise, if the
Executive is a “specified employee” within the meaning of Section 409A at the
time of the Executive’s termination (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following the
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of the Executive’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, if the Executive dies following the Executive’s separation from
service, but prior to the six (6) month anniversary of his separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
the Executive’s death and all other Deferred Payments will be payable in
accordance with the payment schedule applicable to each payment or benefit. Each
payment, installment and benefit payable under this Agreement is intended to
constitute a separate payment for purposes of U.S. Treasury Regulation Section
1.409A-2(b)(2).

 

Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to U.S. Treasury
Regulation Section 1.409A-1(b)(9)(iii) that does not exceed the Section 409A
Limit will not constitute a Deferred Payment.

 

 
 

--------------------------------------------------------------------------------

 

 

Page 11 of 11

 

For purposes of this Agreement, “Section 409A Limit” will mean two (2) times the
lesser of: (i) the Executive’s annualized compensation based upon the annual
rate of pay paid to the Executive during the Executive’s taxable year preceding
the taxable year of the Executive’s separation from service as determined under
U.S. Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which the Executive’s separation from
service occurs.

 

All reimbursements and in-kind benefits under this Agreement that provide for a
“deferral of compensation” within the meaning of Section 409A (i) shall be made
no later than the last day of the calendar year that immediately follows the
calendar year in which Employee incurred the expense; (ii) not be subject to
liquidation or exchange for another benefit or payment; (iii) provided to
Employee in any calendar year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other calendar year; and
(iv) except as specifically provided herein, any such reimbursements or in-kind
benefits must be for expenses incurred and benefits provided on or prior to
termination (except that a plan providing medical or health benefits may, to the
extent permitted by Section 409A impose a generally applicable limit that may be
reimbursed or paid). To the extent applicable, reimbursements that provide for a
“deferral of compensation” within the meaning of Section 409A are intended to
constitute compliant deferred compensation payable on a specified date or fixed
schedule in accordance with the requirements set forth under U.S. Treasury
Regulation Section 1.409A-3(i)(1)(iv)

 

The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Corporation and the Executive agree to work
together in good faith to consider amendments to this letter agreement and to
take such reasonable actions which are necessary, appropriate or desirable to
avoid imposition of any additional tax or income recognition prior to actual
payment to the Executive under Section 409A.

 